AO 450 (Rev. 01/09) Judgment in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                        BRIAN FIELDS, ET AL.,                                       )
                                    Plaintiffs                                      )
                                        v.                                                Civil Action No.           1:16-CV-1764
                                                                                    )
        SPEAKER OF THE PENNSYLVANIA HOUSE OF
                                                                                    )           (Chief Judge Conner)
                     REPRESENTATIVES, ET AL.,
                                                                                    )
                                   Defendants


                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUM MARY JUDGMENT be and is hereby ENTERED in favor of Defendants, SPEAKER OF THE
                 PENNSYLVANIA HOUSE OF REPRESENTATIVES, ET AL., and against Plaintiffs, BRIAN FIELDS, ET AL.,
                 on all aspects of Plaintiffs’ Establishment Clause claim (Count 1 of the Complaint), in accordance with the court’s
                 order (Doc. 123), dated October 1, 2019.




This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                       MOTION FOR SUMMARY JUDGMENT

Date:                         Oct 1, 2019                                   CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
